United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                               Nos. 08-1800/1834
                                 ___________

Roy Eugene Harris,                     *
                                       *
             Appellant,                *
                                       *
      v.                               * Appeals from the United States
                                       * District Court for the
Jim Moore, Superintendent, Northeast * Eastern District of Missouri.
Correctional Center; Mary Reardon,     *
Assistant Superintendent, Northeast    * [UNPUBLISHED]
Correctional Center; James Gammon, *
Superintendent, Moberly Correctional; *
Tom Anderson, Assistant                *
Superintendent, Moberly Correctional *
Center; Steve Long, Zone Director,     *
Missouri Department of Corrections;    *
Wendy Alexander; Terry Barnes;         *
Sherry Blattel-Dunseith,               *
                                       *
             Appellees.                *
                                  ___________

                            Submitted: October 14, 2009
                               Filed: October 15, 2009
                                ___________

Before BYE, BOWMAN, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Missouri inmate Roy Harris brought suit, claiming various prison officials
violated his rights under the Religious Land Use and Institutionalized Persons Act
(RLUIPA) by placing restrictions on the number of religious services he could attend
and on his incoming mail. The district court1 granted summary judgment for
defendants. The court also denied Harris’s motion to alter or amend judgment, and
granted defendants’ motion for costs. Harris appeals.

       Upon de novo review, we conclude the district court did not err in granting
summary judgment for defendants because Harris did not show that defendants’
actions placed a substantial burden on his ability to exercise his religion. See Van
Wyhe v. Reisch, Nos. 08-1409, 08-1413, 2009 WL 2879980, at *10 (8th Cir. Sept. 10,
2009) (to make out prima facie RLUIPA claim, inmate must show, as threshold
matter, that there is substantial burden on his ability to exercise his religion;
government policy imposes substantial burden on exercise of religion where it
significantly inhibits or constrains religious conduct or religious expression,
meaningfully curtails inmate’s ability to express adherence to his or her faith, or
denies inmate reasonable opportunities to engage in those activities that are
fundamental to inmate’s religion); cf. Patel v. U.S. Bureau of Prisons, 515 F.3d 807,
812, 814-15 (8th Cir. 2008) (plaintiff did not offer sufficient evidence to create
genuine issue of material fact as to whether his ability to practice his religion through
appropriate diet had been substantially burdened by prison meal plan, where he did
not show inadequacy of alternative means by which he could practice his faith); Weir
v. Nix, 114 F.3d 817, 819-21 (8th Cir. 1997) (holding that 3 hours of group worship
per week provided fundamentalist Christian inmate with reasonable opportunity to
exercise his religion).

       We also conclude that the district court did not abuse its discretion in granting
defendants’ motion for costs, see Fed. R. Civ. P. 54(d)(1) (costs – other than
attorney’s fees – should be allowed to prevailing party); Craftsmen Limousine v. Ford
Motor Co., No. 08-2214, 2009 WL 2748365, at *1 (8th Cir. Sept. 1, 2009) (standard


      1
        The Honorable E. Richard Webber, United States District Judge for the Eastern
District of Missouri.

                                          -2-
of review); Lampkins v. Thompson, 337 F.3d 1009, 1017 (8th Cir. 2003) (no abuse of
discretion in ordering costs for deposition transcripts and copying where district court
considered losing party’s indigency and incarceration), or in denying Harris’s motion
to alter or amend judgment, see Fed. R. Civ. P. 59(e) (motion to alter or amend
judgment must be filed no later than 10 days after entry of judgment); Arnold v. Wood,
238 F.3d 992, 998 (8th Cir. 2001) (time period for filing Rule 59(e) motion may not
be extended by court); see also Fed. R. Civ. P. 60(b)(1)-(6) (grounds for relief from
final judgment); Murphy v. Mo. Dep’t of Corr., 506 F.3d 1111, 1117 (8th Cir. 2007)
(standard of review for Rule 60(b) motion), cert. denied, 128 S. Ct. 1493 (2008).

      Accordingly, we affirm.
                     ______________________________




                                          -3-